ORDER
PER CURIAM.
Daniel Davis appeals from the trial court’s Findings of Fact, Conclusions of Law and Judgment sustaining the Director of the Department of Revenue’s revocation of his driving privileges for refusing to submit to an alcohol test. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).